     Case 2:19-cv-04610-CJC-SS Document 27 Filed 09/25/19 Page 1 of 30 Page ID #:333




       Nana Gyamfi, Esq. (SBN 171480)
 1
       7526 Crenshaw Boulevard
 2     Los Angeles, CA 90043
       Telephone: (323) 947-9772
 3     Email: attorneygyamfi@gmail.com
 4
       Hussain Turk, Esq. (SBN 314704)
 5     939 S. Broadway Ave. Apt. 702
       Los Angeles, CA 90015
 6     Telephone: (310) 871-2499
 7     Email: Hussain@HTEsquire.com

 8     Attorneys for Plaintiffs
       LATISHA NIXON as Successor in Interest of
 9     GEMMEL MOORE, Deceased; and LATISHA
10     NIXON, Individually

11                                   UNITED STATES DISTRICT COURT
12                                 CENTRAL DISTRICT OF CALIFORNIA
13
       LATISHA NIXON as Successor in Interest
       of GEMMEL MOORE, Deceased; and               CASE NO.: CV 19-04610-CJC(SHSx)
14
       LATISHA NIXON, Individually,
15                                                  SECOND AMENDED COMPLAINT
                                 Plaintiffs.
16                                                  EDWARD BUCK:
17             v.                                   1. WRONGFUL DEATH & SURVIVAL
                                                        ACTION
18     EDWARD BUCK, individually; the               2. SEXUAL BATTERY
       COUNTY OF LOS ANGELES, a municipal           3. ASSAULT
19                                                  4. BATTERY
       entity; JACKIE LACEY, in his official
20     capacity as County of Los Angeles District   5. HATE VIOLENCE
       Attorney; CRAIG HUM, in his official         6. NEGLIGENCE (PREMISES LIABILITY)
21     capacity as County of Los Angeles Head       7. INTENTIONAL INFLICTION OF
       Deputy District Attorney; and DOES 1             EMOTIONAL DISTRESS
22                                                  8. HUMAN TRAFFICKING (18 U.S.C. §
       through 20, inclusive,
23                                                      1591)
                                 Defendants.        9. DISTRIBUTION OF PRIVATE
24                                                      SEXUALLY EXPLICIT MATERIALS
                                                        (CAL. CIV. CODE § 1708.85)
25                                                  ///
26                                                  ///
                                                    ///
27                                                  ///
                                                    ///
28
                                                    1
       FIRST AMENDED COMPLAINT                            LATISHA NIXON, ET AL. V. EDWARD BUCK, ET AL.
                                                                       CASE NO. CV 19-04610-CJC-SS
     Case 2:19-cv-04610-CJC-SS Document 27 Filed 09/25/19 Page 2 of 30 Page ID #:334




                                                      COUNTY OF LOS ANGELES:
 1
                                                      10. RACIAL DISCRIMINATION IN
 2                                                        VIOLATION OF THE EQUAL
                                                          PROTECTION CLAUSE OF THE 14TH
 3                                                        AMENDMENT AND TITLE 42 U.S.C. §
                                                          1981 (42 U.S.C. § 1983)
 4
 5
                                                      JACKIE LACEY & CRAIG HUM:
 6                                                    11. RACIAL DISCRIMINATION IN
 7                                                        VIOLATION OF THE EQUAL
                                                          PROTECTION CLAUSE OF THE 14TH
 8                                                        AMENDMENT AND TITLE 42 U.S.C. §
                                                          1981 (42 U.S.C. § 1983)
 9                                                    12. CONSPIRACY TO DEPRIVE
10                                                        CONSTITUTIONAL RIGHTS (42 U.S.C. §
                                                          1985 (3))
11                                                    13. VIOLATION OF CIVIL RIGHTS (42
                                                          U.S.C. § 1986)
12
13
14
15             LATISHA NIXON, Individually and as Successor in Interest of GEMMEL MOORE,

16     Deceased, complains of EDWARD BUCK, the COUNTY OF LOS ANGELES, JACKIE

17     LACEY, CRAIG HUM, and DOES 1 through 20, inclusive (hereafter collectively

18     “Defendants”), and brings this combined Survival and Wrongful Death Action and Civil Rights

19     Complaint, and as for her claims and causes of action alleges as follows:

20                                           INTRODUCTION

21            1.      LATISHA NIXON’S son, GEMMEL MOORE, was a young Black man whose

22     life was abruptly and tragically cut short on July 27, 2017 when he died after being forcibly

23     injected with or forced to inject a lethal dose of crystal methamphetamine at the hands of

24     EDWARD BUCK, a wealthy older white man who has a well-documented history of isolating

25     Black men for predatory sexual encounters during which he forcibly injects them or forces them

26     to be injected with crystal methamphetamine in the confines of his West Hollywood-apartment

27     –turned-drug-den.

28
                                                       2
       FIRST AMENDED COMPLAINT                                 LATISHA NIXON, ET AL. V. EDWARD BUCK, ET AL.
                                                                            CASE NO. CV 19-04610-CJC-SS
     Case 2:19-cv-04610-CJC-SS Document 27 Filed 09/25/19 Page 3 of 30 Page ID #:335




 1            2.       Even after a second Black man’s dead body was recovered from EDWARD
 2     BUCK’s apartment on January 7, 2019, and after LATISHA NIXON presented the COUNTY
 3     OF LOS ANGELES with several eye witness statements by Black gay men who had been
 4     similarly forcibly injected with nearly fatal doses of narcotics by EDWARD BUCK, District
 5     Attorney JACKIE LACEY, and Assistant Head Deputy District Attorney CRAIG HUM
 6     indicated on several occasions that they had ignored Black gay men’s criminal complaints about
 7     EDWARD BUCK, who has donated generously and consistently to elected members of the
 8     COUNTY OF LOS ANGELES, including District Attorney JACKIE LACEY.
 9            3.       The COUNTY OF LOS ANGELES’s ignorance of the several criminal reports
10     made by Black gay men against EDWARD BUCK hinges on a racially-motivated widespread
11     and pervasive pattern of administrative acts and investigatory functions whereby the COUNTY
12     OF LOS ANGELES, JACKIE LACEY, and CRAIG HUM reject the criminal complaints of
13     Black and/or gay men presented to them by LATISHA NIXON, a Black woman. Ultimately,
14     this pervasive pattern of rejecting the criminal reports of Black gay men manifested in the
15     COUNTY OF LOS ANGELES’s filing of criminal charges that failed to reflect any of the
16     complaints made by any of the Black gay men whose criminal reports were presented to the
17     COUNTY OF LOS ANGELES by LATISHA NIXON.
18                                                PARTIES
19            4.       Plaintiff LATISHA NIXON (hereafter “Ms. Nixon” or “Plaintiff”) is, and at all
20     times herein mentioned was, a citizen and resident of Harris County in the State of Texas. Ms.
21     Nixon is the surviving parent of GEMMEL MOORE (hereafter “Mr. Moore” or “Decedent”),
22     now deceased.
23            5.       Ms. Nixon is the Successor in Interest of Mr. Moore, Deceased, and is entitled to
24     bring this Survival Action pursuant to section 377.30 of the California Code of Civil Procedure
25     because there is no personal representative of the Estate of Mr. Moore. Ms. Nixon has fully
26     complied with section 377.32 of the California Code of Civil Procedure by filing with this
27     Complaint the requisite declaration, executed by Ms. Nixon under penalty of perjury.
28
                                                       3
       FIRST AMENDED COMPLAINT                                 LATISHA NIXON, ET AL. V. EDWARD BUCK, ET AL.
                                                                            CASE NO. CV 19-04610-CJC-SS
     Case 2:19-cv-04610-CJC-SS Document 27 Filed 09/25/19 Page 4 of 30 Page ID #:336




 1            6.      Ms. Nixon is entitled to bring this Wrongful Death Action pursuant to
 2     subdivision (a) of section 377.60 of the California Code of Civil Procedure.
 3            7.      Defendant EDWARD BUCK (hereafter “Mr. Buck” or “Defendant”) is and, at
 4     all times herein mentioned, was a citizen and resident of the State of California and Los Angeles
 5     County.
 6            8.      Defendant COUNTY OF LOS ANGELES (hereafter “County” or “Defendant”)
 7     is and, at all times herein mentioned, was a municipal entity duly incorporated in the State of
 8     California.
 9            9.      Defendant JACKIE LACEY (hereafter “Ms. Lacey” or “Defendant”) is and, at
10     all times herein mentioned, was a citizen and resident of the State of California and Los Angeles
11     County, where she has served and continues to serve as the County of Los Angeles’s District
12     Attorney since December 3, 2012.
13            10.     Defendant CRAIG HUM (hereafter “Mr. Hum” or “Defendant”) is and, at all
14     times herein mentioned, was a citizen and resident of the State of California and Los Angeles
15     County, where he has served as Deputy District Attorney and currently serves as an Assistant
16     Head Deputy District Attorney of the County of Los Angeles.
17            11.     The true names and capacities of Defendants named herein as DOES 1 through
18     20, inclusive, whether individual, corporate, associate, or otherwise are unknown to Ms. Nixon,
19     who therefore sues said Defendants by fictitious names pursuant to section 474 of the California
20     Code of Civil Procedure. Ms. Nixon respectfully reserves her right to and will amend this
21     Complaint to show such true name and capacities of DOES 1 through 20, inclusive, when they
22     have been determined.
23                                                 VENUE
24            12.     Venue is proper in Los Angeles County because Defendants Mr. Buck, Ms.
25     Lacey, and Mr. Hum reside in Los Angeles County, wherein all events, conduct, and injuries
26     giving rise to this complaint occurred.
27
28
                                                       4
       FIRST AMENDED COMPLAINT                                  LATISHA NIXON, ET AL. V. EDWARD BUCK, ET AL.
                                                                             CASE NO. CV 19-04610-CJC-SS
     Case 2:19-cv-04610-CJC-SS Document 27 Filed 09/25/19 Page 5 of 30 Page ID #:337




 1                                          FACTUAL ALLEGATIONS
 2               13.     Mr. Buck is a 65-year old white man who has contributed more than $50,000 to
 3     the election campaigns and legal defense funds of numerous County of Los Angeles and City of
 4     Los Angeles government officials and candidates since 2008.1 Combining his contributions to
 5     both federal and state-level officials and candidates, Mr. Buck has contributed in excess of
 6     $500,000 since 2007.
 7               14.     Throughout much of the early half of 2017, Mr. Moore, who was 26-years old,
 8     lived with his mother, Ms. Nixon, and his siblings in Harris County, Texas. Mr. Moore had a
 9     loving relationship with his mother and siblings, and his friends described him as a good man
10     with a kind and generous heart. Like most young people his age, Mr. Moore had hopes and
11     dreams for his future. Mr. Moore liked to cook and he wanted to go back to school.
12               15.     On or around July 27, 2017, Mr. Buck purchased for Mr. Moore an airplane
13     ticket for a flight departing from Houston, Texas and arriving in Los Angeles, California that
14     same evening. Mr. Moore took the flight for which Mr. Buck purchased him a ticket. Upon
15
       1
           According to mandatory public disclosures of campaign contribution, Mr. Buck made the following
16         donations and contributions: $100 to Ms. Lacey for District Attorney on March 3, 2012; $1,400 to Eric
17         Garcetti for Mayor on November 3, 2016; $2,600 to Mike Feuer for City Attorney on September 4, 2011,
           March 23, 2012, and April 2, 2013; $2,000 Mike Feuer’s Legal Defense Fund on April 7, 2013 and
18         October 14, 2015; $2,000 to Mike Feuer’s Attorney Officeholder Account on May 13, 2015; $1,400 to
           the Re-Elect Mike Feuer for City Attorney campaign on May 13, 2015; $2,600 to Ron Galperin for City
19         Controller on March 5, 2014 and May 21, 2014; $1,000 to Ron Galperin’s Controller Officeholder
           Account on October 13, 2014; $1,400 to Ron Galperin for City Controller on December 31, 2015; $700
20         to Bob Blumenfield for City Council on September 25, 2012; $700 to Bob Blumenfield’s City Council
           Officeholder Account on December 7, 2015; $700 to Bob Blumenfield for City Council on December
21         7, 2015; $500 to Tony Cardenas for City Council on February 8, 2011; $1,400 to Cedillo for City Council
           on February 27, 2013 and May 20, 2013; $500 to Paul Koretz for City Council on August 20, 2008;
22         $1,000 to Paul Koretz’s Officeholder Account on April 29, 2011 and December 17, 2014; $700 to Paul
           Koretz for City Council on June 30, 2016; $1000 to Krekorian for City Council on November 19, 2009
23         and December 2, 2009; $500 to Krekorian for City Council on June 24, 2011; $700 to Krekorian for
           City Council on February 26, 2015; $1,400 to Mitch O’Farrell for City Council on February 17, 2013
24         and April 2, 2013; $700 to Mitch O’Farrell’s Officeholder Account on September 30, 2015; $1,400 to
           Mitch O’Farrell’s Legal Defense Fund on March 23, 2016; $700 to Mitch O’Farrell for City Council on
25         September 30, 2015; $9,500 to Jeffrey Prang for County Accessor on November 1, 2013, June 13, 2014,
26         June 18, 2014, and June 26, 2014; $13,000 to John Duran for County Supervisor on January 6, 2014,
           February 11, 2014, April 21, 2014, and May 17, 2014; $1,000 to Scott Svonkin for Los Angeles
27         Community College District on February 15, 2015; $500 to Sydney Kamlager for Los Angeles
           Community College District on February 7, 2015; and $500 to Scott Houston for West Basin Municipal
28         Water District.

                                                            5
       FIRST AMENDED COMPLAINT                                       LATISHA NIXON, ET AL. V. EDWARD BUCK, ET AL.
                                                                                  CASE NO. CV 19-04610-CJC-SS
     Case 2:19-cv-04610-CJC-SS Document 27 Filed 09/25/19 Page 6 of 30 Page ID #:338




 1     landing at Los Angeles International Airport on July 27, 2017, Mr. Moore went to Mr. Buck’s
 2     West Hollywood apartment.
 3            16.     Within hours after he arrived at Mr. Buck’s West Hollywood apartment on July
 4     27, 2017, Mr. Moore was dead. According to the official autopsy report describing Mr. Buck’s
 5     apartment where Mr. Moore’s lifeless body was recovered by employees of the County of Los
 6     Angeles, the apartment was littered with multiple syringes with brown residue, a scale, several
 7     lighters and torches, a straw with white residue, glass pipes with white residue and burn marks,
 8     plastic bags with white powdery residue and a clear plastic bag containing a crystal-like
 9     substance.
10            17.     Mr. Buck had previously solicited sex from Mr. Moore on numerous occasions.
11     During previous encounters, Mr. Buck would insist upon forcibly injecting Mr. Moore or
12     forcing Mr. Moore to be injected with crystal methamphetamine. Before encountering Mr.
13     Buck, Mr. Moore had never used crystal methamphetamine. Mr. Buck introduced Mr. Moore
14     to crystal methamphetamine, administering to Mr. Moore what he narrated in his journal as his
15     first and “extremely painful” injection. After injecting Mr. Moore with crystal
16     methamphetamine, Mr. Buck required Mr. Moore to view hardcore gay male pornography,
17     which played loudly on a large flatscreen television set situated in Mr. Buck’s living room. Mr.
18     Buck further required Mr. Moore to masturbate and engage in other autoerotic sex acts for Mr.
19     Buck’s sexual gratification and voyeuristic pleasure. Reflecting on his encounters with Mr.
20     Buck, Mr. Moore wrote in his final journal entry, dated December 3, 2016, “If it didn’t hurt so
21     bad, I’d kill myself, but I’ll let Ed Buck do it for now.”
22            18.     Upon information and belief, Mr. Buck secretly videorecorded his meth-fueled
23     sexual encounters with Mr. Moore.
24            19.     Mr. Buck was neither detained, arrested, nor charged in connection with the
25     possession of narcotics, paraphernalia, or Mr. Moore’s dead body in Mr. Buck’s West
26     Hollywood apartment.
27            20.     On or around July 31, 2017, the County Department of Coroner preliminarily
28     opined that Mr. Moore’s death was caused by an accidental methamphetamine overdose. In or
                                                         6
       FIRST AMENDED COMPLAINT                                      LATISHA NIXON, ET AL. V. EDWARD BUCK, ET AL.
                                                                                 CASE NO. CV 19-04610-CJC-SS
     Case 2:19-cv-04610-CJC-SS Document 27 Filed 09/25/19 Page 7 of 30 Page ID #:339




 1     around November 19, 2017 the County of Los Angeles specifically stated to Ms. Nixon that the
 2     final results of the autopsy were still pending and that further clarification was needed regarding
 3     “the final toxicology results.” It was not until January or February of 2019 that the County of
 4     Los Angeles finally provided Ms. Nixon with the aforementioned clarification regarding the
 5     final toxicology results.
 6            21.      On or around August 15, 2017, approximately nineteen days after Mr. Moore’s
 7     body was discovered in Mr. Buck’s profusely drug littered apartment, the County of Los
 8     Angeles’s Sheriff’s Department launched a homicide investigation into Mr. Moore’s death as a
 9     result of community pressure.
10            22.     On or around September 13, 2017, the County of Los Angeles’s Sheriff’s
11     Department began conducting interviews with other Black men (hereinafter “Does 21-30)
12     whose testimonies about their own encounters with Mr. Buck corroborated Mr. Moore’s own
13     descriptions of past encounters with Mr. Buck. Each of Does 21-30, many of whom were
14     strangers to one another, independently described their first-hand experiences of being
15     forcefully pressured to ingest and/or being forcibly injected with crystal methamphetamine by
16     Mr. Buck, whom they alleged had a predatory and injurious system of soliciting Black men and
17     watching them cling to life while battling symptoms of methamphetamine toxicity after he
18     intravenously administered large doses of the drug to them. Each of Does 21-30 further
19     independently described their first-hand experiences of engaging in sexual acts or acts of a
20     generally sexual nature with and in front of Mr. Buck in exchange for compensation in the form
21     of temporary housing, money, alcohol, marijuana, and other substances.
22            23.     On or around July 26, 2018, the County of Los Angeles’s District Attorney
23     Jackie Lacey, assisted in her administrative duties and investigatory functions by Assistant
24     Head Deputy District Attorney Craig Hum, declined to file criminal charges against Mr. Buck.
25            24.     On or around January 7, 2019, the lifeless body of a second Black man, Timothy
26     Dean, was recovered from Mr. Buck’s West Hollywood apartment – the same apartment in
27     which Mr. Moore died less than 18 months earlier.
28
                                                        7
       FIRST AMENDED COMPLAINT                                  LATISHA NIXON, ET AL. V. EDWARD BUCK, ET AL.
                                                                             CASE NO. CV 19-04610-CJC-SS
     Case 2:19-cv-04610-CJC-SS Document 27 Filed 09/25/19 Page 8 of 30 Page ID #:340




 1            25.    Mr. Buck was neither detained, arrested, nor charged in connection with the
 2     discovery of Mr. Dean’s dead body in Mr. Buck’s West Hollywood apartment.
 3            26.    On approximately March 21, 2019, Ms. Nixon presented the County with one of
 4     Does 21-30, a Black gay man who described four incidents involving Mr. Buck. During each of
 5     these incidents, Mr. Buck laced this one of Does 21-30 with a drug that caused him to lose
 6     consciousness. During one of these incidents, this one of Does 21-30 awoke to Mr. Buck
 7     injecting him with crystal methamphetamine against his will. During another one of these
 8     incidents, this one of Does 21-30 recalled how Mr. Buck referred to him as a “nigger.”
 9            27.    On approximately May 8, 2019, Ms. Nixon presented the County with one of
10     Does 21-30, a gay man who described an incidents involving Mr. Buck that took place in late
11     April of 2019. This one of Does 21-30 described how Mr. Buck enticed him to enter his home.
12     Mr. Buck offered to provide this one of Does 21-30 with temporary housing and compensation
13     in exchange for engaging in or performing sexual acts. Mr. Buck proceeded to aggressively
14     pressure this one of Does 21-30 into ingesting crystal methamphetamine and viewing
15     homemade pornographic videorecorded depicting Mr. Moore masturbating while apparently
16     intoxicated on crystal methamphetamine.
17            28.    On or around June 13, 2019, District Attorney Jackie Lacey admitted point blank
18     that she was unaware of the witness statements of Does 21-30 that were presented to the County
19     by Ms. Nixon after the death of Mr. Moore. Jackie Lacey further claimed that, because Craig
20     Hum never shared with her the criminal complaints made by Does 21-30, there was an alleged
21     lack of probative evidence.
22            29.    On or around July of 2019, County Sheriff Alex Villanueva admitted point blank
23     that he was unaware of the witness statements of Does 21-30 that were presented to the County
24     by Ms. Nixon after the death of Mr. Moore.
25            30.    On or around August 20, 2019, and after Ms. Nixon attempted to ensure that
26     Jackie Lacey’s office was aware of the existence of the witness statements of Does 21-30,
27     Cynthia Barnes of the County of Los Angeles’s District Attorney’s Office indicated that she had
28
                                                      8
       FIRST AMENDED COMPLAINT                                LATISHA NIXON, ET AL. V. EDWARD BUCK, ET AL.
                                                                           CASE NO. CV 19-04610-CJC-SS
     Case 2:19-cv-04610-CJC-SS Document 27 Filed 09/25/19 Page 9 of 30 Page ID #:341




 1     neither requested nor reviewed the investigative file containing the witness statements of Does
 2     21-30.
 3              31.   Taken together, the criminal complaints made by Does 21-30, who were
 4     identified by and presented to the County of Los Angeles by LaTisah Nixon, contained several
 5     eye-witness accounts constituting probative evidence of the following felonious and
 6     misdemeanor criminal acts: (1) that Edward Buck regularly possesses and consumes illicit
 7     narcotics, including crystal methamphetamine; (2) that Edward Buck regularly solicits sex from
 8     Black men in exchange for temporary housing and/or monetary compensation; (3) that Edward
 9     Buck has in his possession and causes to be distributed videorecordings depicting Gemmel
10     Moore masturbating while intoxicated; and (4) that Edward Buck regularly attempts to coerce
11     the Black men he solicits for sex to ingest or be forcibly injected with crystal
12     methamphetamine.
13              32.   Finally, on approximately September 18, 2019 the United States of America filed
14     criminal charges against Mr. Buck for committing various criminal acts against Does 21-30,
15     described in the United States of America’s affidavit as Victims 2-9. Meanwhile, on
16     approximately September 17, 2019, The People of the State of California filed criminal charges
17     against Mr. Buck but not for any of the criminal acts describe by Does 21-30 in the criminal
18     reports that the County would never have obtained had it not been for LaTisha Nixon’s diligent
19     efforts at identifying witnesses and providing their information to the County of Los Angeles.
20         FIRST CAUSE OF ACTION: WRONGFUL DEATH & SURVIVAL DAMAGES
21               (Against Defendant EDWARD BUCK and DOES 1 through 20, Inclusive)
22              33.   Ms. Nixon restates, as though fully set forth herein, the allegations contained in
23     each of the paragraphs above.
24              34.   Ms. Nixon has standing to bring this action because at the time of his passing,
25     Mr. Moore was unmarried and had no surviving issue.
26              35.   Prior to Mr. Moore’s death, Mr. Moore was living in Harris County, Texas with
27     Ms. Nixon and the rest of his family. Mr. Moore was a dutiful and loving son to Ms. Nixon and
28     brother to Ms. Nixon’s other children, his siblings.
                                                        9
       FIRST AMENDED COMPLAINT                                   LATISHA NIXON, ET AL. V. EDWARD BUCK, ET AL.
                                                                              CASE NO. CV 19-04610-CJC-SS
 Case 2:19-cv-04610-CJC-SS Document 27 Filed 09/25/19 Page 10 of 30 Page ID #:342




 1          36.     As described herein and upon information and belief, Ms. Nixon alleges that on
 2   or about July 27, 2017, Mr. Buck injected Mr. Moore with a lethal dose of crystal
 3   methamphetamine.
 4          37.     As a direct and proximate result of Mr. Buck’s wrongful conduct, Mr. Moore
 5   died and his heir, Ms. Nixon, has been deprived of his care, society, comfort, attention, services
 6   and support to their general damages in an amount according to proof at trial. As a direct and
 7   proximate result of Mr. Buck’s wrongful conduct, Ms. Nixon has incurred funeral and burial
 8   expenses and other special damages according to proof at trial.
 9          38.     As a direct and proximate result of Mr. Buck’s wrongful conduct, Mr. Moore
10   was forced to endure severe mental and physical anguish and fear of impending death and he
11   ultimately suffered severe physical injuries which caused his death. As a result of the
12   foregoing, Ms. Nixon, as Successor in Interest of Mr. Moore, hereby asserts survivor’s claims
13   on behalf of Mr. Moore, Deceased, pursuant to Sections 377.10, 377.20, 377.30, et seq., of the
14   Code of Civil Procedure, and based upon all other applicable statutes and case law and succeed
15   to the Second, Third, Fourth, Fifth, Sixth, Seventh, Eighth, Ninth, Tenth, Eleventh, Twelfth,
16   Thirteenth, Fourteenth, and Fifteenth Causes of Action, all of which might have been brought
17   by Mr. Moore, Deceased.
18                      SECOND CAUSE OF ACTION: SEXUAL BATTERY
19            (Against Defendant EDWARD BUCK and DOES 1 through 20, Inclusive)
20          39.     Ms. Nixon, as Successor in Interest of Mr. Moore, Deceased, restates and
21   incorporates by reference, as though fully set forth herein, the allegations contained in each of
22   the paragraphs above.
23          40.     Cal. Civ. Code Section 1708.5(a) provides: “A person commits a sexual battery
24   who does any of the following: (1) Acts with the intent to cause a harmful or offensive contact
25   with an intimate part of another, and a sexually offensive contact with that person directly or
26   indirectly results; (2) Acts with the intent to cause a harmful or offensive contact with another
27   by use of his or her intimate part, and a sexually offensive contact with that person directly or
28   indirectly results; (3) Acts to cause an imminent apprehension of the conduct described in

                                                     10
     FIRST AMENDED COMPLAINT                                  LATISHA NIXON, ET AL. V. EDWARD BUCK, ET AL.
                                                                           CASE NO. CV 19-04610-CJC-SS
 Case 2:19-cv-04610-CJC-SS Document 27 Filed 09/25/19 Page 11 of 30 Page ID #:343




 1   paragraph (1) or (2), and a sexually offensive contact with that person directly or indirectly
 2   results.”
 3           41.     Mr. Buck is a “person” under section 1708.5 of the Civil Code.
 4           42.     Mr. Buck intended to cause harmful and offensive sexual contact with Mr.
 5   Moore and a sexually offensive contact with Mr. Moore resulted, either directly or indirectly,
 6   when Mr. Buck distributed or furnished crystal methamphetamine to Mr. Moore and then

 7   forcibly and repeatedly injected Mr. Moore with crystal methamphetamine while requiring Mr.

 8   Moore to view hardcore pornographic films, masturbate and perform other various sexually

 9   graphic acts.

10           43.     At no time did Mr. Moore consent, either expressly or impliedly, to Mr. Buck’s

11   acts.

12           44.     Mr. Moore lacked the mental capacity to consent due to his being intoxicated and

13   mentally impaired as a result of being forcibly injected with crystal methamphetamine by Mr.

14   Buck.

15           45.     Mr. Moore was harmed and offended by Mr. Buck’s conduct, as any reasonable

16   person in his situation would have been.

17           46.     As a direct and proximate result of Mr. Buck’s actions, Mr. Moore suffered

18   special and general damages, including physical pain, mental suffering, loss of enjoyment of

19   life, anxiety, embarrassment, humiliation, and severe emotional distress, all in an amount

20   according to proof at trial. Additionally, Mr. Moore suffered a loss of earnings and other

21   economic opportunities.

22           47.     Mr. Buck’s conduct was malicious and oppressive, and done with a conscious

23   disregard of Mr. Moore’s rights. Mr. Buck also acted with the knowledge of or with reckless

24   disregard for the fact that his conduct was certain to cause injury and/or humiliation to Mr.

25   Moore. Ms. Nixon is further informed and believes that Mr. Buck intended to cause fear,

26   physical injury and/or pain and suffering to Mr. Moore. Ms. Nixon, as Successor in Interest of

27   Mr. Moore, Deceased, is entitled to recover punitive and exemplary damages from Mr. Buck

28   according to proof at trial.

                                                     11
     FIRST AMENDED COMPLAINT                                  LATISHA NIXON, ET AL. V. EDWARD BUCK, ET AL.
                                                                           CASE NO. CV 19-04610-CJC-SS
 Case 2:19-cv-04610-CJC-SS Document 27 Filed 09/25/19 Page 12 of 30 Page ID #:344




 1                             THIRD CAUSE OF ACTION: ASSAULT
 2            (Against Defendant EDWARD BUCK and DOES 1 through 20, Inclusive)
 3           48.    Ms. Nixon, as Successor in Interest of Mr. Moore, Deceased, restates and
 4   incorporates by reference, as though fully set forth herein, the allegations contained in each of
 5   the paragraphs above.
 6           49.    Mr. Buck intended to cause Mr. Moore apprehension of an imminent harmful
 7   and offensive contact with his person when Mr. Buck distributed or furnished crystal
 8   methamphetamine to Mr. Moore and then forcibly and repeatedly injected Mr. Moore with
 9   crystal methamphetamine while requiring Mr. Moore to view hardcore pornographic films,
10   masturbate and perform other various sexually graphic acts.
11           50.    As a result of Mr. Buck’s acts, Mr. Moore was, in fact, placed in great
12   apprehension of imminent harmful and offensive contact with his person.
13           51.    At no time did Mr. Moore consent, either expressly or impliedly, to Mr. Buck’s
14   acts.
15           52.    Mr. Moore lacked the mental capacity to consent due to his being intoxicated and
16   mentally impaired as a result of being forcibly injected with crystal methamphetamine by Mr.
17   Buck.
18           53.    In performing the acts described above, Mr. Buck acted with the intent to make
19   contact with Mr. Moore’s person.
20           54.    Mr. Buck’s conduct as described above, caused Mr. Moore to be apprehensive
21   that Mr. Buck would subject Mr. Moore to further intentional invasions of his right to be free
22   from offensive and harmful contact and demonstrated that at all material times, Mr. Buck had a
23   present ability to subject Mr. Moore to an intentional offensive and harmful touching.
24           55.    As a direct and proximate result of Mr. Buck’s actions, Mr. Moore suffered
25   special and general damages, including physical pain, mental suffering, loss of enjoyment of
26   life, anxiety, embarrassment, humiliation, and severe emotional distress, all in an amount
27   according to proof at trial. Additionally, Mr. Moore suffered a loss of earnings and other
28   economic opportunities.
                                                     12
     FIRST AMENDED COMPLAINT                                  LATISHA NIXON, ET AL. V. EDWARD BUCK, ET AL.
                                                                           CASE NO. CV 19-04610-CJC-SS
 Case 2:19-cv-04610-CJC-SS Document 27 Filed 09/25/19 Page 13 of 30 Page ID #:345




 1           56.     Mr. Buck’s conduct was malicious and oppressive, and done with a conscious
 2   disregard of Mr. Moore’s rights. Mr. Buck also acted with the knowledge of or with reckless
 3   disregard for the fact that his conduct was certain to cause injury and/or humiliation to Mr.
 4   Moore. Ms. Nixon is further informed and believes that Mr. Buck intended to cause fear,
 5   physical injury and/or pain and suffering to Mr. Moore. Ms. Nixon, as Successor in Interest of
 6   Mr. Moore, Deceased, is entitled to recover punitive and exemplary damages from Mr. Buck
 7   according to proof at trial.
 8                             FOURTH CAUSE OF ACTION: BATTERY
 9            (Against Defendant EDWARD BUCK and DOES 1 through 20, Inclusive)
10           57.     Ms. Nixon, as Successor in Interest of Mr. Moore, Deceased, restates and
11   incorporates by reference, as though fully set forth herein, the allegations contained in each of
12   the paragraphs above.
13           58.     When Mr. Buck forcibly and repeatedly injected Mr. Moore with crystal
14   methamphetamine, Mr. Buck acted with the intent to make a harmful and offensive contact with
15   Mr. Moore’s person.
16           59.     When Mr. Buck forcibly and repeatedly injected Mr. Moore with crystal
17   methamphetamine, Mr. Buck did, in fact, bring himself into offensive and unwelcome contact
18   with Mr. Moore’s person.
19           60.     Mr. Moore was harmed and offended by Mr. Buck’s conduct, as any reasonable
20   person in his situation would have been.
21           61.     At no time did Mr. Moore consent, either expressly or impliedly, to Mr. Buck’s
22   acts.
23           62.     Mr. Moore lacked the mental capacity to consent due to his being intoxicated as
24   a result of being forcibly injected with crystal methamphetamine by Mr. Buck.
25           63.     As a direct and proximate result of Mr. Buck’s actions, Mr. Moore suffered
26   special and general damages, including physical pain, mental suffering, loss of enjoyment of
27   life, anxiety, embarrassment, humiliation, and severe emotional distress, all in an amount
28
                                                     13
     FIRST AMENDED COMPLAINT                                  LATISHA NIXON, ET AL. V. EDWARD BUCK, ET AL.
                                                                           CASE NO. CV 19-04610-CJC-SS
 Case 2:19-cv-04610-CJC-SS Document 27 Filed 09/25/19 Page 14 of 30 Page ID #:346




 1   according to proof at trial. Additionally, Mr. Moore suffered a loss of earnings and other
 2   economic opportunities.
 3            64.    Mr. Buck’s conduct was malicious and oppressive, and done with a conscious
 4   disregard of Mr. Moore’s rights. Mr. Buck also acted with the knowledge of or with reckless
 5   disregard for the fact that his conduct was certain to cause injury and/or humiliation to Mr.
 6   Moore. Ms. Nixon is further informed and believes that Mr. Buck intended to cause fear,
 7   physical injury and/or pain and suffering to Mr. Moore. Ms. Nixon, as Successor in Interest of
 8   Mr. Moore, Deceased, is entitled to recover punitive and exemplary damages from Mr. Buck
 9   according to proof at trial.
10                         FIFTH CAUSE OF ACTION: HATE VIOLENCE
11             (Against Defendant EDWARD BUCK and DOES 1 through 20, Inclusive)
12            65.    Ms. Nixon, as Successor in Interest of Mr. Moore, Deceased, restates and
13   incorporates by reference, as though fully set forth herein, the allegations contained in each of
14   the paragraphs above.
15            66.    Cal. Civ. Code Section 51.7 (a) states “all persons within the jurisdiction of this
16   state have the right to be free from any violence, or intimidation by threat of violence,
17   committed against their persons or property because of political affiliation, or on account of any
18   characteristic listed or defined in subdivision (b) or (e) of Section 51 … or because another
19   person perceives them to have one or more of those characteristics.”
20            67.    Upon information and belief, Mr. Buck had a strong sexual preference for Black
21   gay men. Mr. Buck consistently sought out Black gay men, just like Mr. Moore, to inject them
22   with lethal doses of crystal methamphetamine. During these predatory encounters, Mr. Buck
23   regularly referred to his victims as niggers. Mr. Buck sought out Mr. Moore because he is
24   Black.
25            68.    At all times mentioned herein, Mr. Moore had the right to be free from any
26   violence, or intimidation by threat of violence, committed against his person on account of his
27   race.
28
                                                      14
     FIRST AMENDED COMPLAINT                                   LATISHA NIXON, ET AL. V. EDWARD BUCK, ET AL.
                                                                            CASE NO. CV 19-04610-CJC-SS
 Case 2:19-cv-04610-CJC-SS Document 27 Filed 09/25/19 Page 15 of 30 Page ID #:347




 1          69.     Mr. Buck subjected Mr. Moore to violence, and/or intimidation by threats of
 2   violence, against his person on account of his race and/or acted to deny Mr. Moore his right to
 3   be free from any violence, or intimidation by threat of violence, committed against his person
 4   on the account of his race.
 5          70.     In doing so, Mr. Buck violated Mr. Moore’s civil rights, as set forth in the Ralph
 6   Civil Rights Act, which is codified in Cal. Civ. Code § 51.7.
 7          71.     As a direct and proximate result of Mr. Buck’s actions, Mr. Moore suffered
 8   special and general damages, including physical pain, mental suffering, loss of enjoyment of
 9   life, anxiety, embarrassment, humiliation, and severe emotional distress, all in an amount
10   according to proof at trial. Additionally, Mr. Moore suffered a loss of earnings and other
11   economic opportunities.
12          72.     Mr. Buck’s conduct was malicious and oppressive, and done with a conscious
13   disregard of Mr. Moore’s rights. Mr. Buck also acted with the knowledge of or with reckless
14   disregard for the fact that his conduct was certain to cause injury and/or humiliation to Mr.
15   Moore. Ms. Nixon, as Successor in Interest of Mr. Moore, Deceased, is further informed and
16   believes that Mr. Buck intended to cause fear, physical injury and/or pain and suffering to Mr.
17   Moore. Ms. Nixon, as Successor in Interest of Mr. Moore, Deceased, is entitled to recover
18   punitive and exemplary damages from Mr. Buck according to proof at trial.
19          73.     In addition to and/or in lieu of Ms. Nixon’s, as Successor in Interest of Mr.
20   Moore, Deceased, election, Ms. Nixon is entitled to receive and hereby seeks statutory damages
21   pursuant to Cal. Civ. Code § 52(b), including actual and exemplary damages.
22          74.     Pursuant to Cal. Civ. Code § 52(b)(3), Ms. Nixon, as Successor in Interest of Mr.
23   Moore, Deceased, has incurred, and will continue to incur, attorneys’ fees in the prosecution of
24   this action and therefore demands such reasonable attorneys’ fees and costs as set by the Court.
25   ///
26   ///
27   ///
28   ///
                                                     15
     FIRST AMENDED COMPLAINT                                  LATISHA NIXON, ET AL. V. EDWARD BUCK, ET AL.
                                                                           CASE NO. CV 19-04610-CJC-SS
 Case 2:19-cv-04610-CJC-SS Document 27 Filed 09/25/19 Page 16 of 30 Page ID #:348




 1            SIXTH CAUSE OF ACTION: NEGLIGENCE (PREMISES LIABILITY)
 2            (Against Defendant EDWARD BUCK and DOES 1 through 20, Inclusive)
 3          75.     Ms. Nixon, as Successor in Interest of Mr. Moore, Deceased, restates and
 4   incorporates by reference, as though fully set forth herein, the allegations contained in each of
 5   the paragraphs above.
 6          76.     In the alternative, Ms. Nixon alleges that Mr. Buck was negligent in the use
 7   and/or maintenance of the property on which Mr. Moore was harmed.
 8          77.     Mr. Buck occupied or controlled the property on which Mr. Moore was harmed.
 9   As the occupier or controller of the property, Mr. Buck was under a duty to manage and act
10   reasonably to control his property and guests to prevent injury from, among other things,
11   foreseeable sexual battery, battery, assault, and injuries resulting from the distribution,
12   manufacturing, or furnishing of illegal controlled substances to Mr. Moore.
13          78.     Based on information and belief, as described herein, Ms. Nixon alleges that Mr.
14   Buck has a history of hosting sexual encounters at the property during which he facilitated the
15   distribution, manufacturing or furnishing of illegal controlled substances to his guests, into
16   whom Mr. Buck forcibly injected crystal methamphetamine. Mr. Buck was aware or should
17   have been aware of the risk of injury to his guests.
18          79.     By virtue of the information Mr. Buck knew or should have known as alleged
19   herein, Mr. Buck owed Mr. Moore a duty to prevent the kinds of injuries he sustained.
20          80.     Mr. Buck breached that duty of care that was owed to Mr. Moore by his own
21   conduct, as described herein. Among other things, when Mr. Buck forcibly and repeatedly
22   injected Mr. Moore with crystal methamphetamine while requiring Mr. Moore to view hardcore
23   pornographic films, masturbate and perform other various sexually graphic acts, Mr. Buck
24   breached his duty to ensure the safety of guests on his premises, such as Mr. Moore, who, as a
25   result of Mr. Buck’s breach of duty, died shortly after being injected with crystal
26   methamphetamine on the living room floor of Mr. Buck’s apartment.
27          81.     As a direct and proximate result of Mr. Buck’s actions, Mr. Moore suffered
28   special and general damages, including physical pain, mental suffering, loss of enjoyment of
                                                      16
     FIRST AMENDED COMPLAINT                                   LATISHA NIXON, ET AL. V. EDWARD BUCK, ET AL.
                                                                            CASE NO. CV 19-04610-CJC-SS
 Case 2:19-cv-04610-CJC-SS Document 27 Filed 09/25/19 Page 17 of 30 Page ID #:349




 1   life, anxiety, embarrassment, humiliation, and severe emotional distress, all in an amount
 2   according to proof at trial. Additionally, Mr. Moore suffered a loss of earnings and other
 3   economic opportunities.
 4          82.      Mr. Buck’s conduct was malicious and oppressive, and done with a conscious
 5   disregard of Mr. Moore’s rights. Mr. Buck also acted with the knowledge of or with reckless
 6   disregard for the fact that his conduct was certain to cause injury and/or humiliation to Mr.
 7   Moore. Ms. Nixon, as Successor in Interest of Mr. Moore, Deceased, is further informed and
 8   believes that Mr. Buck intended to cause fear, physical injury and/or pain and suffering to Mr.
 9   Moore. Ms. Nixon, as Successor in Interest of Mr. Moore, Deceased, is entitled to recover
10   punitive and exemplary damages from Mr. Buck according to proof at trial.
11     SEVENTH CAUSE OF ACTION: INTENTIONAL INFLICTION OF EMOTIONAL
12                                              DISTRESS
13            (Against Defendant EDWARD BUCK and DOES 1 through 20, Inclusive)
14          83.      Ms. Nixon, as Successor in Interest of Mr. Moore, Deceased, restates and
15   incorporates by reference, as though fully set forth herein, the allegations contained in each of
16   the paragraphs above.
17          84.      Mr. Buck knew or should have known that Mr. Moore did not want to be
18   injected with crystal methamphetamine by Mr. Buck. Mr. Buck further knew or should have
19   known that Mr. Moore did not want to be rendered incapacitated and made to view hardcore
20   pornographic films while masturbating and being forced to perform various other sexually
21   graphic acts.
22          85.      Mr. Buck’s conduct was extreme and outrageous. Mr. Buck acted with reckless
23   disregard for Mr. Moore’s rights and feelings, and with deliberate indifference to the certainty
24   that Mr. Moore would suffer emotional distress.
25          86.      As a direct and proximate result of Mr. Buck’s actions, Mr. Moore suffered and
26   continued to suffer severe mental anguish, humiliation, pain, severe emotional distress and
27   physical distress. Mr. Moore suffered general and special damages as a direct and proximate
28   result of Mr. Buck’s wrongful actions in an amount according to proof at trial.
                                                     17
     FIRST AMENDED COMPLAINT                                  LATISHA NIXON, ET AL. V. EDWARD BUCK, ET AL.
                                                                           CASE NO. CV 19-04610-CJC-SS
 Case 2:19-cv-04610-CJC-SS Document 27 Filed 09/25/19 Page 18 of 30 Page ID #:350




 1          87.     Ms. Nixon, as Successor in Interest of Mr. Moore, Deceased, is informed and
 2   believes, and based upon such information and belief alleges, that the outrageous conduct of
 3   Mr. Buck described above was performed with conscious disregard for Mr. Moore’s rights and
 4   feelings. As a result, Ms. Nixon, as Successor in Interest of Mr. Moore, Deceased, is entitled to
 5   punitive or exemplary damages from Mr. Buck in an amount according to proof at trial.
 6         EIGHTH CAUSE OF ACTION: HUMAN TRAFFICKING (18 U.S.C. § 1591)
 7            (Against Defendant EDWARD BUCK and DOES 1 through 20, Inclusive)
 8          88.     Ms. Nixon, as Successor in Interest of Mr. Moore, Deceased, restates and
 9   incorporates by reference, as though fully set forth herein, the allegations contained in each of
10   the paragraphs above.
11          89.     Federal law provides for a private right of action for human trafficking in
12   violation of 18 U.S.C. § 1591. Noble v. Weinstein, 335 F.Supp.3d 504, 514 (S.D.N.Y.
13   2018), quoting 18 U.S.C. § 1595, subd. (a):
                   An individual who is a victim of a violation of Section … 1591 of
14
                   title 18, United States Code, may bring a civil action in any
15                 appropriate district court of the United States. The court may award
                   actual damages, punitive damages, reasonable attorneys’ fees, and
16                 other litigation costs reasonably incurred.
17          90.     The Noble court noted that a § 1591 claim “requires Plaintiff to plausibly allege
18   knowledge, or a modus operandi … that Defendant enticed Plaintiff with knowledge that means
19   of force or fraud would be used to cause a commercial sex act to take place.” Noble, 335
20   F.Supp.3d at 517-18, citing U.S. v. Todd, 627 F.3d 329, 333-34 (9th Cir. 2010).
21          91.     Mr. Buck knowingly utilized interstate commerce for the purpose of recruiting,
22   enticing, and transporting Mr. Moore, deceased, from Houston, Texas to Los Angeles,
23   California for the purpose of engaging in commercial sex acts.
24          92.     Upon information and belief, Mr. Buck knowingly made false material
25   statements to Mr. Moore regarding Mr. Buck’s intention to host Mr. Moore without causing
26   serious harm or injury to Mr. Moore. Mr. Buck knowingly made further false material
27   statements to Mr. Moore regarding Mr. Buck’s intention to compensate Mr. Moore as payment
28   for engaging in sex acts or acts of a generally sexual nature.
                                                     18
     FIRST AMENDED COMPLAINT                                  LATISHA NIXON, ET AL. V. EDWARD BUCK, ET AL.
                                                                           CASE NO. CV 19-04610-CJC-SS
 Case 2:19-cv-04610-CJC-SS Document 27 Filed 09/25/19 Page 19 of 30 Page ID #:351




 1          93.      Mr. Buck knew these statements were false at the time and he further knew that
 2   Mr. Moore would rely on them.
 3          94.     Mr. Moore relied on Mr. Buck’s statements and traveled to Los Angeles, CA
 4   from Houston, TX on a commercial flight paid for or arranged by Mr. Buck.
 5          95.     Upon his arrival in Los Angeles, CA, Mr. Buck coerced Mr. Moore to ingest or
 6   forcibly injected Mr. Moore with crystal methamphetamine whereby Mr. Moore was
 7   incapacitated and was unable to consent Mr. Buck’s imposition of hardcore pornographic films
 8   while further coercing Mr. Moore to masturbate and perform various other sexually graphic acts
 9   or acts of a generally sexual nature, all which Mr. Buck videorecorded.
10          96.     As a direct and proximate result of Mr. Buck’s actions, Mr. Moore suffered and
11   continued to suffer severe mental anguish, humiliation, pain, severe emotional distress and
12   physical distress. Mr. Moore suffered general and special damages as a direct and proximate
13   result of Mr. Buck’s wrongful actions and in an amount according to proof at trial.
14          97.     Ms. Nixon, as Successor in Interest of Mr. Moore, Deceased, is informed and
15   believes, and based upon such information and belief alleges, that the outrageous conduct of
16   Mr. Buck described above was performed with conscious disregard for Mr. Moore’s rights and
17   feelings. As a result, Ms. Nixon, as Successor in Interest of Mr. Moore, Deceased, is entitled to
18   punitive or exemplary damages from Mr. Buck in an amount according to proof at trial.
19   NINTH CAUSE OF ACTION: DISTRIBUTION OF PRIVATE SEXUALLY EXPLICIT
20                             MATERIALS (CAL. CIV. CODE § 1708.85)
21            (Against Defendant EDWARD BUCK and DOES 1 through 20, Inclusive)
22          98.     Ms. Nixon, as Successor in Interest of Mr. Moore, Deceased, restates and
23   incorporates by reference, as though fully set forth herein, the allegations contained in each of
24   the paragraphs above.
25          99.     Mr. Buck violated Mr. Moore’s right to privacy by intentionally distributing
26   private sexually explicit materials of Mr. Moore when Mr. Buck showed DOE 21 a private nude
27   videorecording of Mr. Moore on or around April of 2019.
28
                                                     19
     FIRST AMENDED COMPLAINT                                  LATISHA NIXON, ET AL. V. EDWARD BUCK, ET AL.
                                                                           CASE NO. CV 19-04610-CJC-SS
 Case 2:19-cv-04610-CJC-SS Document 27 Filed 09/25/19 Page 20 of 30 Page ID #:352




 1          100.    At all times relevant, Mr. Moore did not consent to Mr. Buck’s distribution of a
 2   private nude videorecording of Mr. Moore.
 3          101.    Mr. Buck knew that Mr. Moore had a reasonable expectation that Mr. Buck
 4   would not distribute nude videorecordings of Mr. Moore.
 5          102.    Ms. Nixon, as Successor in Interest of Mr. Moore, Deceased, suffered shame,
 6   mortification, and hurt feelings upon learning of Mr. Buck’s violation of Mr. Moore’s right to
 7   privacy by intentionally distributing private sexually explicit materials of Mr. Moore when Mr.
 8   Buck showed DOE 21 a private nude videorecording of her son on or around April of 2019.
 9          103.    Mr. Buck’s conduct was malicious and oppressive, and done with a conscious
10   disregard of Mr. Moore’s rights. Mr. Buck also acted with the knowledge of or with reckless
11   disregard for the fact that his conduct was certain to cause injury and/or humiliation to Mr.
12   Moore. Ms. Nixon, as Successor in Interest of Mr. Moore, Deceased, is further informed and
13   believes that Mr. Buck intended to cause fear, physical injury and/or pain and suffering to Mr.
14   Moore. Ms. Nixon, as Successor in Interest of Mr. Moore, Deceased, is entitled to recover
15   punitive and exemplary damages from Mr. Buck according to proof at trial.
16   TENTH CAUSE OF ACTION: RACIAL DISCRIMINATION IN VIOLATION OF THE
17     EQUAL PROTECTION CLAUSE OF THE FOURTEENTH AMENDMENT AND 42
18                                   U.S.C. § 1981 (42 U.S.C. § 1983)
19                        (Against Defendant COUNTY OF LOS ANGELES)
20          104.    Ms. Nixon, Individually, restates and incorporates by reference, as though fully
21   set forth herein, the allegations contained in each of the paragraphs above.
22          105.    Title 42 U.S.C. § 1983 provides that:
                    Every person, who under color of any statute, ordinance, regulation,
23
                    custom or usage of any state or territory or the District of Columbia
24                  subjects or causes to be subjected any citizen of the United States or
                    other person within the jurisdiction thereof to the deprivation of any
25                  rights, privileges or immunities secured by the Constitution and law
                    shall be liable to the party injured in an action at law, suit in equity,
26
                    or other appropriate proceeding for redress …
27          106.    Title 42 U.S.C. § 1981, subdivision (a), provides, in pertinent part:
28
                                                      20
     FIRST AMENDED COMPLAINT                                    LATISHA NIXON, ET AL. V. EDWARD BUCK, ET AL.
                                                                             CASE NO. CV 19-04610-CJC-SS
 Case 2:19-cv-04610-CJC-SS Document 27 Filed 09/25/19 Page 21 of 30 Page ID #:353




                    All persons within the jurisdiction of the United States shall have
 1
                    the same right in every State and Territory to make and enforce
 2                  contracts, to sue, be parties, give evidence, and to the full and equal
                    benefit of all laws and proceedings for the security of persons and
 3                  property as is enjoyed by white citizens, and shall be subject to like
                    punishment, pains, penalties, taxes, licenses, and exactions of every
 4
                    kind, and to no other.
 5          107.    The Equal Protection Clause of the Fourteenth Amendment to the United States
 6   Constitution provides, in pertinent part, “… nor shall any State […] deny to any person within
 7   its jurisdiction the equal protection of the laws.”
 8          108.    Ms. Nixon is an African American woman and is therefore the member of a
 9   suspect class. Ms. Nixon’s son, Mr. Moore was an African American man and therefore the
10   member of a suspect class. In her attempts to get the County to properly investigate Mr.
11   Moore’s death, Ms. Nixon presented the County with several witnesses, Does 21-30, each of
12   whom were also African American or gay or both, and therefore members of a suspect and
13   quasi suspect class.
14          109.    The County of Los Angeles is and at all times herein mentioned has been a
15   public entity and an incorporated municipal entity duly authorized and existing as such in and
16   under the laws of the State of California. The County of Los Angeles, as such, is a person for
17   purposes of 42 U.S.C. § 1983. Monell v. Dept. of Soc. Services of the City of New York, 436
18   U.S. 658 (1978).
19          110.    At all times herein mentioned, the County of Los Angeles’s District Attorney’s
20   Office’s leaders, including District Attorney Jackie Lacey and Assistant Head Deputy District
21   Attorney Craig Hum possessed such power and authority that their acts, edicts, or omissions
22   with respect to the methods, practices, customs and usages related to investigating reports of
23   criminal activities constituted or represented the following official policies of the County of Los
24   Angeles:
25              •   POLICY 1: rejecting the reports of criminal activities when such reports were
26                  presented by African American women. This official municipal policy or
27                  custom flows from the acts, edicts, or omissions of the leadership of the County
28
                                                      21
     FIRST AMENDED COMPLAINT                                  LATISHA NIXON, ET AL. V. EDWARD BUCK, ET AL.
                                                                           CASE NO. CV 19-04610-CJC-SS
 Case 2:19-cv-04610-CJC-SS Document 27 Filed 09/25/19 Page 22 of 30 Page ID #:354




 1                     of Los Angeles’s District Attorney’s Office, including District Attorney Jackie
 2                     Lacey and Assistant Head Deputy District Attorney Craig Hum.
 3                 •   POLICY 2: rejecting the reports of criminal activities when such reports were
 4                     made by African American men. This official municipal policy or custom flows
 5                     from the acts, edicts, or omissions of the leadership of the County of Los
 6                     Angeles’s District Attorney’s Office, including District Attorney Jackie Lacey
 7                     and Assistant Head Deputy District Attorney Craig Hum.
 8                 •   POLICY 3: rejecting the reports of criminal activities when such reports were
 9                     made by gay men. This official municipal policy or custom flows from the acts,
10                     edicts, or omissions of the leadership of the County of Los Angeles’s District
11                     Attorney’s Office, including District Attorney Jackie Lacey and Assistant Head
12                     Deputy District Attorney Craig Hum.
13             111.    As a direct and proximate result of the County of Los Angeles’s official
14   municipal policy or custom as described herein, the County of Los Angeles’s District
15   Attorney’s Office has promulgated, sanctioned, or willfully tolerated a widespread and
16   persistent sub rosa practice of rejecting the reports of criminal activities when such reports were
17   made by African American and/or gay men and presented by African American women.
18   Evidence of the widespread and persistent practice promulgated by the aforementioned Policies
19   described in Paragraph 110 include numerous instances in which senior employees of the
20   County, including District Attorney Jackie Lacey, admitted to having no knowledge whatsoever
21   about the criminal reports made by Does 21-30 that were presented to the County by Ms. Nixon
22   after the death of Mr. Moore. First, on or around June 13, 2019, District Attorney Jackie Lacey
23   admitted point blank that she was unaware of the witness statements of Does 21-30 that were
24   proferred to the County by Ms. Nixon after the death of Mr. Moore. Second, on or around July
25   of 2019, County Sheriff Alex Villanueva admitted point blank that he was unaware of the
26   witness statements of Does 21-30 that were presented2 to the County by Ms. Nixon after the
27   2
         The overwhelming majority, if not all, of the Black gay men who provided criminal reports to the County
         first contacted Ms. Nixon and were then presented to the County by Ms. Nixon.Ms. Nixon worked
28       tirelessly around the clock, aided by community leader and investigative journalist Jasmyne Cannick
                                                          22
     FIRST AMENDED COMPLAINT                                       LATISHA NIXON, ET AL. V. EDWARD BUCK, ET AL.
                                                                                CASE NO. CV 19-04610-CJC-SS
 Case 2:19-cv-04610-CJC-SS Document 27 Filed 09/25/19 Page 23 of 30 Page ID #:355




 1   death of Mr. Moore. Third, on or around August 20, 2019, and after Ms. Nixon attempted to
 2   ensure that Jackie Lacey’s office was aware of the existence of the witness statements of Does
 3   21-30, Cynthia Barnes of the County of Los Angeles’s District Attorney’s Office indicated that
 4   she had neither requested nor reviewed the investigative file containing the witness statements
 5   of Does 21-30. Finally, on approximately September 18, 2019 the United States of America
 6   filed criminal charges against Mr. Buck for committing various criminal acts against Does 21-
 7   30, described in the United States of America’s affidavit as Victims 2-9. Meanwhile, on
 8   approximately September 17, 2019, The People of the State of California filed criminal charges
 9   against Mr. Buck but not for any of the criminal acts reported by Does 21-30.
10          112.    The County of Los Angeles’s District Attorney’s Office’s widespread and
11   persistent pattern of treating with deliberate indifference the Equal Protection rights of African
12   Americans and gay people by rejecting the reports they make and/or provide, as alleged herein,
13   resulted in and encouraged an atmosphere of lawlessness, abuse and unconstitutional
14   misconduct, which now represents the unconstitutional policy or custom of the County of Los
15   Angeles.
16          113.    The County of Los Angeles’s District Attorney’s Office’s widespread and
17   persistent pattern, as described herein, violated the rights of Ms. Nixon, individually, and as
18   Successor in Interest of Mr. Moore, as secured by the Equal Protection Clause of the Fourteenth
19   Amendment to the United States Constitution, which subjects race discrimination to strict
20   scrutiny and sexual orientation discrimination to quasi strict scrutiny. As a direct and proximate
21   result of the County’s violation of the Equal Protection Clause of the Fourteenth Amendment to
22   the United States Constitution, Ms. Nixon suffered the severe emotional distress, mental
23   anguish, psychological torture, and humiliation of having to literally beg the County to
24   investigate Mr. Moore’s death. Ms. Nixon further suffered the emotional pain of the prolonged
25   mourning of her son’s death after repeatedly being confronted with the reality that the County
26
      (also a Black woman) and her cousels Hussain Turk (a gay man of color) and Nana Gyamfi (also a Black
27    woman), to identify Black gay male witnesses from across the country, meet with them, obtain their
      statements, offer their contact information and summaries of their testimony to the County, and escort
28    them to meet with the County for interviews.

                                                      23
     FIRST AMENDED COMPLAINT                                    LATISHA NIXON, ET AL. V. EDWARD BUCK, ET AL.
                                                                             CASE NO. CV 19-04610-CJC-SS
 Case 2:19-cv-04610-CJC-SS Document 27 Filed 09/25/19 Page 24 of 30 Page ID #:356




 1   did not care about the lives of her son or other Black gay men whose reports of violent criminal
 2   activity the County ignored for more than two (2) years.
 3          114.    The County of Los Angeles’s misconduct as alleged herein was intentional,
 4   malicious, willful, wanton, obdurate, and in gross and reckless disregard of the Constitutional
 5   rights of Ms. Nixon, Mr. Moore, and Does 21-30 (aka Victims 2-9 in the United States of
 6   America’s September 18, 2019 affidavit but not mentioned at all in the People’s of the State of
 7   California September 17, 2019 criminal charging document).
 8    ELEVENTH CAUSE OF ACTION: RACIAL DISCRIMINATION IN VIOLATION OF
 9   THE EQUAL PROTECTION CLAUSE OF THE FOURTEENTH AMENDMENT AND
10                                  42 U.S.C. § 1981 (42 U.S.C. § 1983)
11       (Against Defendants JACKIE LACEY, as County of Los Angeles District Attorney,
12     CRAIG HUM, as County of Los Angeles Assistant Head Deputy District Attorney, and
13                                    DOES 1 through 20, Inclusive)
14          115.    Ms. Nixon, Individually and as Successor in Interest of Mr. Moore, Deceased,
15   restates and incorporates by reference, as though fully set forth herein, the allegations contained
16   in each of the paragraphs above.
17          116.    Ms. Lacey and Mr. Hum, while acting jointly, in conspiracy, and under the color
18   of law in the scope of their employment, willfully carried out their administrative duties and
19   investigatory functions in such a way as to deny Ms. Nixon and Mr. Moore equal protection of
20   the law in violation of their Constitutional rights.
21          117.    Specifically, Ms. Lacey and Mr. Hum actively participated in or carried out a
22   policy of rejecting or ignoring criminal reports made by Black gay men and presented to them
23   by Black women. Ms. Lacey’s and Mr. Hum’s active participation in this policy resulted in
24   their failure to investigate these criminal reports, which contained several eye-witness accounts
25   constituting probative evidence of the following felonious and misdemeanor criminal acts: (1)
26   that Edward Buck regularly possesses and consumes illicit narcotics, including crystal
27   methamphetamine; (2) that Edward Buck regularly solicits sex from Black men in exchange for
28   temporary housing and/or monetary compensation; (3) that Edward Buck has in his possession
                                                      24
     FIRST AMENDED COMPLAINT                                  LATISHA NIXON, ET AL. V. EDWARD BUCK, ET AL.
                                                                           CASE NO. CV 19-04610-CJC-SS
 Case 2:19-cv-04610-CJC-SS Document 27 Filed 09/25/19 Page 25 of 30 Page ID #:357




 1   and causes to be distributed videorecordings depicting Gemmel Moore masturbating while
 2   intoxicated; and (4) that Edward Buck regularly attempts to coerce the Black men he solicits for
 3   sex to ingest or be forcibly injected with crystal methamphetamine.
 4          118.    Ms. Lacey’s and Mr. Hum’s administrative or investigatory acts as described
 5   herein were motivated by racial animus and constituted purposeful discrimination that affected
 6   Black women, Black gay men, and gay men in a grossly disproportionate manner vis-à-vis
 7   similarly situated white women, and white straight men.
 8          119.    As a direct and proximate result of this violation, Ms. Nixon, Individually and as
 9   Successor in Interest of Mr. Moore, Deceased, suffered injuries, including but not limited to
10   severe and extreme emotional distress, mental anguish, psychological torture, and the
11   humiliation of having to literally beg the County to investigate Mr. Moore’s death. Ms. Nixon
12   further suffered the emotional pain of the prolonged mourning of her son’s death after
13   repeatedly being confronted with the reality that the County did not care about the lives of her
14   son or other Black gay men whose reports of violent criminal activity the County ignored for
15   more than two (2) years.
16          120.    Ms. Lacey’s and Mr. Hum’s administrative or investigative misconduct as
17   alleged herein was intentional, malicious, willful, wanton, obdurate, and in gross and reckless
18   disregard of the Constitutional rights of Ms. Nixon, Mr. Moore, deceased, Mr. Dean, deceased,
19   and Does 21-30.
20          121.    Ms. Lacey’s and Mr. Hum’s administrative or investigative misconduct as
21   alleged herein was undertaken pursuant to and in furtherance of the County of Los Angeles’s
22   official policy and custom as alleged above.
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///
                                                    25
     FIRST AMENDED COMPLAINT                                  LATISHA NIXON, ET AL. V. EDWARD BUCK, ET AL.
                                                                           CASE NO. CV 19-04610-CJC-SS
 Case 2:19-cv-04610-CJC-SS Document 27 Filed 09/25/19 Page 26 of 30 Page ID #:358




 1    TWELFTH CAUSE OF ACTION: CONSPIRACY TO DEPRIVE CIVIL RIGHTS (42
 2                                            U.S.C. § 1985(3))
 3      (Against Defendants JACKIE LACEY, as County of Los Angeles District Attorney,
 4     CRAIG HUM, as County of Los Angeles Assistant Head Deputy District Attorney, and
 5                                    DOES 1 through 20, Inclusive)
 6          122.    Ms. Nixon, Individually and as Successor in Interest of Mr. Moore, Deceased,
 7   restates and incorporates by reference, as though fully set forth herein, the allegations contained
 8   in each of the paragraphs above.
 9          123.    By virtue of the foregoing, Ms. Lacey, Mr. Hum, and Does 1 through 20,
10   Inclusive, conspired for the purpose of carrying out administrative duties or investigatory
11   functions that have the direct and proximate effect of depriving Ms. Nixon, Individually and as
12   Successor in Interest of Mr. Moore, Deceased, of (a) equal protection of the law; and (b) equal
13   protection and immunities under the law; and for the purpose of preventing and hindering the
14   constituted authorities from giving and securing to Ms. Nixon, as Successor in Interest of Mr.
15   Moore, Deceased, equal protection of the law.
16          124.    Ms. Lacey, Mr. Hum, and Does 1 through 20, did and caused to be done, acts in
17   furtherance of the object of the conspiracy, whereby Ms. Nixon and Mr. Moore were deprived
18   of the rights and privileges as set forth above.
19          125.    Specifically, Mr. Hum and his subordinates, under the supervision of Ms. Lacey,
20   conspired with local law enforcement authorities to reject criminal reports made by Black gay
21   men and presented to them by Black women. Ms. Lacey’s and Mr. Hum’s active participation
22   in this policy resulted in their failure to investigate these criminal reports, which contained
23   several eye-witness accounts constituting probative evidence of the following felonious and
24   misdemeanor criminal acts: (1) that Edward Buck regularly possesses and consumes illicit
25   narcotics, including crystal methamphetamine; (2) that Edward Buck regularly solicits sex from
26   Black men in exchange for temporary housing and/or monetary compensation; (3) that Edward
27   Buck has in his possession and causes to be distributed videorecordings depicting Gemmel
28   Moore masturbating while intoxicated; and (4) that Edward Buck regularly attempts to coerce
                                                        26
     FIRST AMENDED COMPLAINT                                   LATISHA NIXON, ET AL. V. EDWARD BUCK, ET AL.
                                                                            CASE NO. CV 19-04610-CJC-SS
 Case 2:19-cv-04610-CJC-SS Document 27 Filed 09/25/19 Page 27 of 30 Page ID #:359




 1   the Black men he solicits for sex to ingest or be forcibly injected with crystal
 2   methamphetamine.
 3          126.    Mr. Hum had access to several transcripts or notes taken from interviews
 4   conducted by local law enforcement agents under his supervision, but these transcripts were
 5   routinely rejected or ignored and thus never presented to Ms. Lacey.
 6          127.    As a direct proximate result of the foregoing, Ms. Nixon, Individually and as
 7   Successor in Interest of Mr. Moore, Deceased, suffered injuries, including but not limited to
 8   severe and extreme emotional distress, mental anguish, psychological torture, and the
 9   humiliation of having to literally beg the County to investigate Mr. Moore’s death. Ms. Nixon
10   further suffered the emotional pain of the prolonged mourning of her son’s death after
11   repeatedly being confronted with the reality that the County did not care about the lives of her
12   son or other Black gay men whose reports of violent criminal activity the County ignored for
13   more than two (2) years.
14   THIRTEENTH CAUSE OF ACTION: CIVIL RIGHTS VIOLATION (42 U.S.C. § 1986)
15      (Against Defendants JACKIE LACEY, as County of Los Angeles District Attorney,
16     CRAIG HUM, as County of Los Angeles Assistant Head Deputy District Attorney, and
17                                    DOES 1 through 20, Inclusive)
18          128.    Ms. Nixon, Individually and as Successor in Interest of Mr. Moore, Deceased,
19   restates and incorporates by reference, as though fully set forth herein, the allegations contained
20   in each of the paragraphs above.
21          129.    Title 42 U.S.C. § 1986 provides:
                    Every person who, having knowledge that any of the wrongs
22
                    conspired to be done, and mentioned in section 1985 of this title are
23                  about to be committed, and having power to prevent or aid in
                    preventing the commission of the same, neglects or refuses so to do,
24                  if such wrongful act be committed, shall be liable to the party injured
                    … for all damages caused by such wrongful act, which such person
25
                    by reasonable diligence could have prevented; and such damages
26                  may be recovered in an action on the case.

27          130.    Ms. Lacey and Mr. Hum, acting under color of law and in concert with one

28   another, and by way of a conspiracy among them and local law enforcement authorities, have

                                                     27
     FIRST AMENDED COMPLAINT                                   LATISHA NIXON, ET AL. V. EDWARD BUCK, ET AL.
                                                                            CASE NO. CV 19-04610-CJC-SS
 Case 2:19-cv-04610-CJC-SS Document 27 Filed 09/25/19 Page 28 of 30 Page ID #:360




 1   carried out acts in such a way as to have caused Plaintiffs to be denied equal protection of the
 2   laws and to be deprived of equal privileges and immunities under the laws, on account of
 3   Plaintiffs’ race, by rejecting criminal reports made by Black gay men and presented to them by
 4   Black women, resulting in an official widespread pattern, policy, or custom of systematically
 5   failing to investigate white people for their felonious criminal acts against Black gay male
 6   victims and survivors. This policy was in effect at all pertinent times mentioned herein,
 7   including before and after Mr. Buck caused the death of Mr. Moore.
 8          131.    Ms. Lacey and Mr. Hum had knowledge of the conspiracy to violate Plaintiffs’
 9   civil rights pursuant to the County of Los Angeles’s District Attorney’s Office’s policy of
10   ignoring or rejecting reports of crimes against Black victims and survivors such that the County
11   of Los Angeles routinely declined or failed to investigate white people for their felonious
12   criminal acts against Black victims and survivors.
13          132.    Ms. Lacey and Mr. Hum had knowledge of the civil rights violations committed,
14   and had power to prevent these wrongs, but neglected or refused to do so.
15          133.    As a direct proximate result of the foregoing, Ms. Nixon, Individually and as
16   Successor in Interest of Mr. Moore, Deceased, suffered injuries, including but not limited to
17   severe and extreme emotional distress, mental anguish, psychological torture, and the
18   humiliation of having to literally beg the County to investigate Mr. Moore’s death. Ms. Nixon
19   further suffered the emotional pain of the prolonged mourning of her son’s death after
20   repeatedly being confronted with the reality that the County did not care about the lives of her
21   son or other Black gay men whose reports of violent criminal activity the County ignored for
22   more than two (2) years.
23                                       PRAYER FOR RELIEF
24          WHEREFORE, Plaintiff pray for judgment and damages against the Defendants as
25   follows:
26          1. General damages in an amount to be determined at trial;
27          2. Past and future medical and related expenses in an amount to be determined at trial;
28          3. Past and future lost earnings in an amount to be determined at trial;
                                                     28
     FIRST AMENDED COMPLAINT                                  LATISHA NIXON, ET AL. V. EDWARD BUCK, ET AL.
                                                                           CASE NO. CV 19-04610-CJC-SS
 Case 2:19-cv-04610-CJC-SS Document 27 Filed 09/25/19 Page 29 of 30 Page ID #:361




 1          4. Impairment of earning capacity in an amount to be determined at trial;
 2          5. Punitive damages pursuant to applicable law (except as to County);
 3          6. Reasonable attorneys’ fees pursuant to applicable law;
 4          7. Prejudgment and post-judgment interest, including but not limited to, California
 5             Civil Code § 3288; and
 6          8. Any other and further relief that the Court considers just and proper.
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    29
     FIRST AMENDED COMPLAINT                                LATISHA NIXON, ET AL. V. EDWARD BUCK, ET AL.
                                                                         CASE NO. CV 19-04610-CJC-SS
 Case 2:19-cv-04610-CJC-SS Document 27 Filed 09/25/19 Page 30 of 30 Page ID #:362




 1                                          JURY DEMAND
 2          Plaintiffs demand a trial by jury of all issues so triable pursuant to Rule 38 of the Federal
 3   Rules of Civil Procedure.
 4
 5   DATED: September 24, 2019
 6                                                 _____________________________
                                                   Hussain Turk, Esq.
 7
                                                   Attorney for Plaintiff LATISHA NIXON
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                     30
     FIRST AMENDED COMPLAINT                                  LATISHA NIXON, ET AL. V. EDWARD BUCK, ET AL.
                                                                           CASE NO. CV 19-04610-CJC-SS
